Exhibit 10.14
ANNEX A
FORM OF PROMISSORY NOTE
Promissory Note

      US$1,002,691.90   Irvine, California     June 18, 2008

FOR VALUE RECEIVED, ChromaDex, Inc., a California corporation having its
principal place of business at 10005 Muirlands Blvd., Suite G, First Floor,
Irvine, CA 92618 USA (“Borrower”), promises to pay to the order of Bayer
Innovation GmbH (“Lender”), on or before December 20, 2008 (the “Maturity
Date”), the principal sum of US$1,002,691.90, such amount evidencing the
purchase price payable by Borrower to Lender pursuant to that certain Stock
Redemption Agreement dated as of June 18, 2008 between Borrower and Lender.
This Note shall be due and payable in full, and shall be non-interest bearing
provided that Borrower timely repays the entire principal sum owing, on or
before the Maturity Date. If this Note is not paid in full when due, Borrower
shall pay interest on the overdue principal at the rate of one and one half
percent (1 1/2%) per month beginning January 1, 2009 until all amounts
outstanding under this Note have been paid in full, or at the maximum rate
permitted by applicable law, whichever is less. Interest shall be computed on
the basis of the actual number of days outstanding on the basis of a year
consisting of 360 days. Borrower may prepay this Note without premium or
penalty. All payments received on account of this Note shall be first applied to
accrued and unpaid interest, if any, and the remainder shall be applied to the
reduction of principal.
If any amount due under this Note is not timely paid in accordance with this
Note, Lender may in its discretion exercise any and all rights and remedies, now
or in the future available to it, whether under this Note, at law or in equity.
All payments of principal and interest hereunder shall be made to Bayer
Innovation GmbH, Deutsche Bank Leverkusen for credit to Lender’s account or such
other account as directed by Lender, in lawful money of the United States of
America and in immediately available funds, without setoff, counterclaim,
withholding or deduction of any kind whatsoever. Any payment due hereunder on a
day which is not a business day shall be made on the next succeeding business
day.
Exhibit A

 

 



--------------------------------------------------------------------------------



 



Borrower hereby waives presentment, demand, notice, protest and all other
demands or notices in connection with the delivery, acceptance, performance,
default or enforcement of the Note. No course of action or delay or omission of
the holder in exercising any right or remedy shall constitute or be deemed to be
a waiver of any right or remedy hereunder, and a waiver on one occasion shall
not operate as a bar to or waiver of any such right or remedy on any future
occasion. The Borrower agrees to pay on demand all reasonable costs and
expenses, including attorneys’ costs and fees, incurred or paid by the holder in
connection with the enforcement of this Note. This Note shall be binding upon
the successor to Borrower as a result of any merger or consolidation to which
Borrower may be a party. This Note shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to its conflict of laws principles.
Borrower submits to the exclusive jurisdiction of the state and federal courts
located in Pittsburgh, Pennsylvania in respect of any enforcement action or
other dispute arising in respect of this Note.

            ChromaDex, Inc.
      By:   /s/ Frank Jaksch         Name:   Frank Jaksch        Its: President
& CEO     

Exhibit A
Page 2 of 2

 

 